In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Queens County (Weiss, J.), dated June 13, 2005, which granted the plaintiffs motion to quash three subpoenas served upon nonparties.
Ordered that the order is affirmed, with costs.
The defendants failed to demonstrate that unusual or unanticipated circumstances occurred after the filing of the note of issue which required the nonparty depositions sought in their subpoenas to prevent substantial prejudice (see 22 NYCRR 202.21 [d]). Accordingly, the Supreme Court providently exercised its discretion in granting the plaintiff’s motion to quash the subpoenas (see Candray v Eicher, 19 AD3d 352 [2005]; Gigliotti v Allstate Ins. Co., 258 AD2d 559 [1999]; Scocozza v Tolia, 254 AD2d 475 [1998]; Koonmen v Town of Brookhaven, 236 AD2d 591 [1997]). Cozier, J.P., Luciano, Fisher and Covello, JJ., concur.